HAZEL, District Judge.
The merchandise in question, consisting of anchovies contained in tin boxer, or.cans, is dutiable under paragraph 258 of the Tariff Act of July 24, 1897, r. 11, § 1, Schedule G, 30 Stat. 171 [U. S. Comp. St. 1901, p. 1050]. Duty was assessed by the collector at ten cents per box, as “contain-, g more than 33 and not more than 70 cubic inches.” The protestante assert that the merchandise is dutiable at only five cents per box, ns containing more than 21 'and not more than 33 cubic inches.
' Upon the" authority of In re Johnson et al. (C. C.) 56 Fed. 822, and Kauffmann Bros. v. United States (C. C.) 99 Fed. 430, holding that it was not so much the intention of Congress to impose a duty on fish as upon the tin cans in which the same are contained, and the opinion of the Board clearly stating the impracticability of opening the tin boxes or cans in which the fish are imported in order to ascertain the precise quantity therein contained, the contention of the importers is overruled, and the decision of the board affirmed.